Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Amended claims 1-18, filed September 22, 2021, are pending and have been fully considered. 
Allowable Subject Matter
Claims 1-18 are allowed.
The present invention is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a ligand functional substrate comprising: a) a substrate, and b) a crosslinked ligand-functional alkenyl (co)polymer layer coated on the surface of the substrate, wherein the ligand-functional alkenyl (co)polymer comprises polymerized monomer units of the formula:    

    PNG
    media_image1.png
    115
    548
    media_image1.png
    Greyscale

wherein R1 is H or C1-C4 alkyl; R2 is a divalent alkylene having 1 to 20 carbon atoms; each R3 is independently H or C1-C4 alkyl; R4 is H, C1-C4 alkyl or -N(R3)2; R5 is H or C1-C4 alkyl or aryl; X1 is -O- or -NR3-; o is 0 or 1, and n is 1 or 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Latosha Hines/Primary Examiner, Art Unit 1771